DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt M. Berger on 5/25/2021.

The application has been amended as follows: amend claim 15.

15. A method for manufacturing a lamination print, the method comprising: 
inputting, to an image processing device, lamination print data in which data of a plurality of print [[layer]] layers having a plurality of contour parts is included; 
detecting the contour parts of the print layers from the lamination print data; 

changing, by the image processing device, the distance from the contour part, of at least one layer, in the lamination print data based on the correction data; and 
forming, by the image processing device, a lamination print based on the lamination print data in which the distance of the contour part of at least one layer is changed.

Election/Restrictions
Claims 1, 8, and 15 are allowable. The restriction requirement between Species I through III, as set forth in the Office action mailed on 2/24/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/24/21 is withdrawn.  Claims 5-7 and 12-20, directed to Species I and III, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a control unit that controls the liquid discharge head based on lamination print data, forms a plurality of print layers each having a contour part, and changes a distance from the contour part in each of the print layers, based on data representing a correction amount with respect to a distance from the contour part in each of the print layers and a number of the print layers”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-7, for the same reason as discussed above for parent independent claim 1, dependent claims 2-7 also contain(s) allowable subject matter.
The reason for allowance of claim 8 
Regarding claims 9-14, for the same reason as discussed above for parent independent claim 8, dependent claims 9-14 also contain(s) allowable subject matter.
The reason for allowance of claim 15 is the inclusion of “inputting, to the image processing device, correction data representing correction amounts with respect to distances from the contour parts in the plurality of print layers and a number of the print layers; changing, by the image processing device, the distance from the contour part, of at least one layer, in the lamination print data based on the correction data; and forming, by the image processing device, a lamination print based on the lamination print data in which the distance of the contour part of at least one layer is changed”.  The foregoing limitation(s), when combined with the other limitations of claim 15, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 16-20, for the same reason as discussed above for parent independent claim 15, dependent claims 16-20 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following references are considered pertinent to applicant's disclosure and are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Kondo et al. (US 2012/0242767 A1)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

May 25, 2021